Action to recover the amount paid by plaintiff in satisfaction of a judgment recovered by one Snyder against defendant and his wife for personal injuries resulting from the collision of automobiles. Plaintiff had issued its policy of insurance to defendant in which plaintiff agreed to pay to the persons entitled thereto any sums for which the assured should become liable as damages arising from bodily injuries by reason of the ownership, maintenance or use of any automobile described in the policy. Order denying plaintiff’s motion for summary judgment unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.